Citation Nr: 1759663	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-44 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic obstructive pulmonary disease (COPD) and emphysema with secondary non-active lung cancer.
 
2.  Entitlement to an initial evaluation in excess of 30 percent for depression and anxiety associated with residual scars status-post pneumothorax.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney

ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In August 2016, the Board remanded the issue of entitlement to TDIU for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was granted service connection for a respiratory disorder and an acquired psychiatric disorder in an August 2016 Board decision.  The issue of entitlement to TDIU was also remanded for further development.  An October 2016 rating decision implemented the awards of service connection and assigned a 10 percent evaluation for the respiratory disorder and a 30 percent evaluation for the acquired psychiatric disorder.  The Veteran submitted a notice of disagreement (NOD) with the October 2016 rating decision in December 2016.

The Veteran's NOD was received and acknowledged by the AOJ in a December 2016 letter.  In May 2017, a Supplemental Statement of the Case (SSOC) was issued, which included the issues of entitlement to increased evaluations for the respiratory and acquired psychiatric disorders and entitlement to TDIU.  However, on the same day, a deferred rating decision was also issued by the AOJ which indicated that the December 2016 NOD would not be accepted and that the issues of entitlement to increased evaluations were still on appeal.  No other explanation was provided. 

Subsequently, the issues of entitlement to increased evaluations for respiratory and acquired psychiatric disorders were certified on appeal to the Board for further review.  However, a review of the record indicates that these issues were certified in error, as a Statement of the Case (SOC) addressing these matters has not yet been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).  Accordingly, on remand, an SOC must be issued in order to ensure due process.  

The Board also finds that the issue of entitlement to TDIU is inextricably intertwined with the other issues being remanded.  As such, the disposition of the TDIU claim must be deferred pending the resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a Statement of the Case to the Veteran and his representative addressing the issues of entitlement to increased evaluations for COPD and emphysema with secondary non-active lung cancer and for depression and anxiety associated with residual scars status-post pneumothorax.

The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302 (b) (2017).  These issues should only be returned to the Board for further appellate consideration if an appeal is properly perfected.

2.  The AOJ should provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to complete and submit for review.

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the combined effects of his service-connected disabilities and any resulting occupational impairment.

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.

The ultimate purpose of the VA examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work, without regard to his age or nonservice-connected disabilities. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

A written copy of the report should be associated with the electronic claims folder.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

